THE THIRTEENTH COURT OF APPEALS

                                   13-16-00480-CR


                              Ex Parte Jose Maria Reyes


                                   On appeal from the
                     93rd District Court of Hidalgo County, Texas
                          Trial Cause No. CR-3980-06-B(1)


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

December 1, 2016.